PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/785,530
Filing Date: 17 Oct 2017
Appellant(s): Valneva



__________________
John R. Van Amsterdam
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3-29-22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4-29-21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Response to 101 arguments
Applicants argue the cells cannot be natural products and point to paragraphs 10, 17, 18, 22 of the Petitte Declaration filed 11-23-20. The Declaration says the cells claimed have features that natural cells do not because they can proliferate in the absence of exogenous growth factor, feeder layer, and serum for 50 generations. Applicants’ arguments and the Declaration are not persuasive. The claims encompass any pluripotent or multipotent duck cells that are “small round cells with a large nucleus, short pseudopodia, and ribosome and mitochondria-rich cytoplasm”, “high nucleo-cytoplasmic ratio”, “sustained level of endogenous telomerase activity that is higher than the absorbance 0.8 measured using a Roche telomerase detection kit” and “expresses SSEA-1. EMA-1 or ENS-1” which are features of naturally occurring embryonic duck cells. This has not been disputed. Applicants teach culturing undifferentiated cells in exogenous growth factors, feeder layer or animal serum and adapting them to proliferate without the exogenous growth factors, feeder layer or animal serum. The undifferentiated cells obtained after the adaptation are structurally the same as the naturally occurring cells, the ability to adapt to those conditions is an inherent feature of the naturally occurring cells, ergo the capability of proliferating the adapted conditions naturally flows as a feature of the starting material. The ability to adapt to these conditions is simply a natural response to culture conditions because the cells secrete endogenous growth factors thereby increasing their amount in the culture media. As this occurs, exogenous growth factors, feeder layer or animal serum are needed less and less. While the hand of man is involved, adaptation of the cells to these conditions is a natural process, adaptation to serum free conditions was well-known, and the cells obtained after adaptation are still the same cells because they have the same structures and remain undifferentiated. 
Applicants argue the cells cannot be natural products because they are “immortalized” which “has to be induced”, and the term “established” means the cells are “immortalized” (pg 10 of Brief). Applicants cite paragraph 12 of the Petitte Declaration filed 11-23-20. Applicants’ argument and paragraph 12 of the Petitte Declaration are not persuasive. Claims 24 and 37 literally say the cell line is immortalized “with no step of genetic, chemical, physical, or viral transformation” which means immortalization occurs naturally. Immortalization in claims 24 and 37 does not occur by the hand of man; it occurs as a result of naturally occurring mutations. Accordingly, the term “immortalized” does not distinguish the cells from the natural product because immortalization flows freely as a result of naturally occurring mutations. 
Applicants argue the cells are not natural products under the 2A analysis because they can be cultured for extended periods of time, specifically for at least 50 generations without growth factors, a feeder layer or animal serum. Applicants point to paragraphs 24, 26, 28, 32 of the Declaration (pg 11-12). The Declaration is not persuasive. The ability to proliferate without exogenous growth factors, feeder layer or animal serum is simply a naturally occurring response to culture conditions in which endogenous growth factors increase over time so that exogenous growth factors, feeder layer or animal serum are eventually no longer needed. See above. 
Applicants’ argument bridging 12-13 and paragraph 33 of the Declaration are illogical. They state the cells claimed are different because they are small, round, have a high nucleo-cytoplasmic ratio, large nucleus, and ribosome and mitochondria-rich cytoplasm. Applicants cite Watt who describe early avian blastoderm cells as being large and have embryonic fluid droplets bound to the intracellular membrane. Applicants somehow conclude the natural cells are different than cells in culture, but the conclusion is unfounded. The claims do not require the cells have ribosome and mitochondria-rich cytoplasm. Applicants clearly state and show the cells claimed have “typical embryonic stem cell morphology” (pg 37, Fig. 4A), i.e. they are small, round, have a high nucleo-cytoplasmic ratio, and a large nucleus. There is no evidence that the structure of the cells claimed is any different than the cells in nature. 
The cells were produced “by ‘adapting a proprietary process (see WO 03/076601 and WO 05/007840)” for immortalization (pg 3, last paragraph). Applicants have not shown any of the methods of adapting change the essential structure/function of the cells or rely on anything other than selecting naturally occurring cells. 
Written Description 
A) Applicants argue Fig. 15A and 15B show EB66 cells had telomerase expression over 0.8 and expressed SSEA1 and EMA1 at passages 138, 144, 147, 150, 154. Applicants’ argument is not persuasive. Pg 61-62, section 7.2.2, describes telomerase expression “during different stages of establishment” of EB26 cells. Passages 138, 144, 147, 150, 154 are during establishing/adapting the cells, and do not indicate EB66 cells proliferated in the absence of growth factors, feeders, and serum for 50 passages. Applicants did not show EB66 cells had every structure claimed after they were adapted to proliferating without growth factors, feeders, and serum. Applicants did not show EB66 cells proliferated for 50 generations after they were adapted to proliferate without growth factors, feeders, and serum. 
Example 7.2.1 and Fig. 4B do not show EBx cells with high nucleo-cytoplasmic ratio were capable of proliferating for 50 generations after they were adapted to proliferate without growth factors, feeders, and serum.
Applicants point to paragraph 35-40 of the Declaration. The Declaration is not persuasive. 
Paragraph 35 of the Declaration points to pg 23-24, but pg 23-24 does not mention the cells are “small and round with a large nucleus, short pseudopodia, and ribosome and mitochondria-rich cytoplasm”, have a telomerase activity of >0.8 using Roche kit, and are capable of proliferating for at least 50 generations without exogenous growth factors, a feeder layer or animal serum as required in claims 24 and 37. 
 Paragraph 37 of the Declaration discusses EBx® cells and Fig. 4A-4C. EBx® is a generic trade name for any number of cells that have been made by applicants (pg 3 last para). Nowhere does the specification teach the specific cell line used in Fig. 4. More importantly, the specification does not disclose one specific cell line that is small and round as shown in Fig. 4 that is also undifferentiated, has a high nucleo-cytoplasmic ratio, a telomerase level >0.8 using a Roche kit, and is capable of proliferating for at least 50 generations without exogenous growth factors, a feeder layer, and animal serum as required in claims 24 and 37. 
Paragraph 38 of the Declaration discusses the telomerase analysis of EBx® cells, Fig. 5 and 15. Again, EBx® is a generic trade name for any number of cells that have been made by applicants (pg 3 last para); however, nowhere does the specification teach the specific cell line used in the left panel of Fig. 5A. The left panel of Fig. 5A is limited to chicken cells which are not included in the claim. The specification does not teach the specific cell line used in the left panel is also small, round, undifferentiated, has a high nucleo-cytoplasmic ratio, and capable of proliferating for at least 50 generations without exogenous growth factors, a feeder layer, and animal serum as required in claims 24 and 37. Similarly, Fig. 5B is limited to the telomerase expression of the EB26 cell line after feeder deprivation, suspension process, and serum deprivation or EB24 after only serum deprivation; however, the specification does not teach the EB24 or EB26 cell line were also small, round, undifferentiated, has a high nucleo-cytoplasmic ratio, and capable of proliferating for at least 50 generations without exogenous growth factors, a feeder layer, and animal serum as required in claims 24 and 37. Likewise, Fig. 15A is limited to the telomerase expression of the EB66 cell line; however, the specification does not teach the EB66 cell line was also small, round, undifferentiated, has a high nucleo-cytoplasmic ratio, and capable of proliferating for at least 50 generations without exogenous growth factors, a feeder layer, and animal serum as required in claims 24 and 37.
Paragraph 39 of the Declaration states the capability of EBx® cells to proliferate for at least 50 generations without exogenous growth factors, a feeder layer, and animal serum as required in claims 24 and 37 is found in many parts of the application.  The Declaration is not persuasive. The paragraph does not point to one specific cell line that is small, round, undifferentiated, has a high nucleo-cytoplasmic ratio, and capable of proliferating for at least 50 generations without exogenous growth factors, a feeder layer, and animal serum as required in claims 24 and 37. 
Paragraph 40 is conclusory and does not make any arguments. 
B) Applicants argue pg 10, line 16; pg 17, line 24; pg 18, line 20; pg 19, line 10, support step h). Applicants’ argument is not persuasive. Pg 10, lines 15-16, and the other citations support “progressively decreasing the concentration of feeder cells so as to obtain a total withdrawal of feeder layer after several passages, and further culturing the cells”, the specification does not contemplate culturing the cells of step g) “for at least one passage” as required in step h). 
Applicants argue pg 10, lines 25-26; pg 17, line 31; pg 18, line 27; pg 19, line 17 support step j). Applicants’ argument is not persuasive. Pg 10, lines 25-26, and the other citations contemplates “adapting adherent” duck cell lines to “suspension culture conditions”, it does not contemplate adapting any cells after withdrawal of feeder cells and animal serum over several passages to suspension culture as broadly required in step j) other than “adherent” cells. 
C) Applicants argue and paragraph 38 of the declaration states Fig. 5B shows cells had >0.8 telomerase expression using a Roche kit. Applicants’ argument and the declaration are not persuasive because they miss the point of the rejection. Applicants argue and point to paragraph 50 of the declaration which states the Roche kit is still available. Applicants’ argument is not persuasive. It is not readily apparent applicants contemplated telomerase expression that is “higher” than 0.8. Furthermore, those of skill who do not have a Roche telomerase detection kit cannot determine the test parameters required to obtain an equivalent absorbance higher than 0.8. Forcing those of skill to buy a telomerase test kit from Roche to determine an “absorbance” is inadequate written description for the amount of telomerase activity claimed. Next, Roche does not teach how to make the kit; therefore, those of skill would not know how to create the same standard for absorbance. Just because the kit was still available when the Declaration was written does not mean the standard is the same. Finally, if Roche changes the kit used by applicants in any of a number of ways, the absorbance standard may become obsolete. Accordingly, the standard of 0.8 absorbance for telomerase “using a Roche telomerase detection kit” lacks written description. 
Enablement
A) Applicants point to paragraph 43 of the Declaration which states the Petitte article from 2004 is irrelevant. Paragraph 43 of the Declaration is not persuasive. While it does not discuss immortalized duck cell lines that are undifferentiated and share structures in common with pluripotent cells as required in claims 24 and 37, it DOES describe the state of the art regarding culturing chicken and quail pluripotent cells, their shape and features, and their telomerase expression. The state of the art is one of the Wands factors, and paragraph 43 is off point. 
Applicants point to paragraph 45 of the Declaration which states those of skill would be able to carry out routine experiments to practice the claimed methods, the examples show EB66, EB26, EB24, and Muscovy duck EBx cells have features claimed, and Examples 7.2-7.2.6 and 8-11 show the morphology and telomerase expression. Applicants’ argument and paragraph 45 of the Declaration are not persuasive. The specification does not provide adequate guidance that any pluripotent or multipotent “small round cells with a large nucleus, short pseudopodia, and ribosome and mitochondria-rich cytoplasm” that has a “high nucleo-cytoplasmic ratio”, “sustained level of endogenous telomerase activity that is higher than the absorbance 0.8 measured using a Roche telomerase detection kit” and “express SSEA-1. EMA-1 or ENS-1” proliferated for at least 50 generations without growth factors, a feeder layer, or animal serum as required in claim 24 or 37. The specification does not teach Ebx, EB24, EB26, EB66 or any other cell line were pluripotent or multipotent “small round cells with a large nucleus, short pseudopodia, and ribosome and mitochondria-rich cytoplasm” that has a “high nucleo-cytoplasmic ratio”, “sustained level of endogenous telomerase activity that is higher than the absorbance 0.8 measured using a Roche telomerase detection kit” and “express SSEA-1. EMA-1 or ENS-1” and proliferated for at least 50 generations without growth factors, a feeder layer, or animal serum as required in claim 24 or 37. The specification does not teach Ebx, EB24, EB26, EB66, or any other cell line maintain any pluripotency or multipotency while proliferating for at least 50 generations. Without such guidance, it would have required those of skill undue experimentation to determine how to obtain a duck cell line consisting of pluripotent cells that expressed AP, SSEA1, EMA1, ENS1 after proliferating for at least 50 generations as encompassed by claim 24 and 37. 
Indefiniteness 
A) Applicants argue the concept of a “high” nucleo-cytoplasmic ratio is clear because paragraph 48 of the Declaration says the concept is defined on pg 60 in section 7.2.1 and in Robertson (1987). Applicants’ argument and paragraph 48 are not persuasive. Section 7.2.1 uses the phrase - “Duck EBx® cells display a typical embryonic stem cells morphology (i.e. high nucleo-30 cytoplasmic ratio) that resemble the phenotype of murine embryonic stem cells”; nowhere does section 7.2.1 define the metes and bounds of when the ratio is high. Robertson (1987) has not been provided; therefore, it cannot be used as support for the definition of when the nucleo-cytoplasmic ratio is “high”. While Robertson (1987) may have used the phrase, it is not readily apparent Robertson defined when the nucleo-cytoplasmic ratio is “high”. The definition of when the nucleo-cytoplasmic ratio is “high” remains absent from the record
B) Applicants argue the concept of “higher than the absorbance 0.8 measured using a Roche telomerase detection kit” is clear because paragraph 50 of the Declaration says the concept is discussed in section 7.1.1. Applicants’ argument and paragraph 50 are not persuasive. Those of skill who do not have a Roche telomerase detection kit cannot determine the test parameters required to determine the metes and bounds. Roche does not teach how to make the kit; therefore, those of skill are unable to recapitulate the standards for absorbance. If Roche changed/changes the kit originally used, the specification does not teach how to correlate the old requirement of “0.8 absorbance” to any new standard. Accordingly, those of skill would only be able to determine the metes and bounds of the standard of 0.8 absorbance for telomerase using a Roche telomerase kit but not if they do not have access to it, if they have to recreate it, or if Roche changes the standards for absorbance, thereby making it indefinite. 
C) Applicants argue the concept of “sustained” telomerase activity is clear because paragraph 52 of the Declaration says the concept is discussed on pg 9. Applicants’ argument and paragraph 52 are not persuasive. Pg 9 does not define whether “sustained” telomerase activity is measured in second, minutes, hours, days, weeks, years, or generations or how much is required to be “sustained”. Since the term “sustained” is subjective and relative, those of skill would not be able to determine when they were infringing on the claim. 
D) Applicants argue the concept of how the process, i.e. “wherein the cell line is derived from duck embryonic stem cells” further limits the structure or function of the duck cell line of claim 24, is clear because paragraph 56 of the Declaration says the concept is clear because it provides the method steps required to derive the established continuous duck cell line from embryonic stem cells. Applicants’ argument and paragraph 56 are not persuasive. It is unclear how the process steps alter the structure/functions of the cell in claim 24; therefore, it is unclear that claim 36 further limits claim 24 at all. If so, it is unclear how. 
Double Patenting 
Applicants argue claim 36 is dependent upon claim 24 and claim 37 is independent. Therefore, applicants somehow conclude the claims are not duplicates. Applicants’ argument is not persuasive because the cells have the exact same structures and functions.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632 
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                                                                                              
                                                                                                                                 
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.